Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 1 of 40




       COMPOSITE EXHIBIT 1
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 2 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 3 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 4 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 5 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 6 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 7 of 40




                                                              PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                          ER
                      C
                 A
            T
       O
   N
Filing #Case 9:19-cv-81167-RS
         92537213               Document
                    E-Filed 07/15/2019   1-1 Entered
                                       11:04:05 AM on FLSD Docket 08/19/2019 Page 8 of 40


                                IN THE COURT, FIFTEENTH JUDICIAL CIRCUIT,
                                 IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                                        CASE NO.:
                                                                        DIVISION:


           AIMEE WATERS,

                                   Plaintiff,


           vs.


           HOME DEPOT USA, INC.,

                                   Defendant.

                                                                /


                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                    Plaintiff, AIMEE WATERS, by and through the undersigned counsel, bring suit

           against Defendant, HOME DEPOT USA, INC. (“Home Depot”), and allege:

                                      PARTIES, JURISDICTION, & VENUE

                 1. This is an action for injunctive relief and declaratory relief, actual damages of

                 no more than $5,000, exclusive of interest, costs, and for attorney’s fees and

                 costs.

                 2. Plaintiff, AIMEE WATERS is a natural person and resident of Palm Beach

                 County, Florida, and has standing to bring this action by virtue of being the

                 subject of Defendant’s violations of law as better described herein, which

                 occurred in West Palm Beach, Florida.

                 3. Defendant, HOME DEPOT, is a chain of American home-improvement



                                                         1
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 9 of 40



         warehouses headquartered in Atlanta, Georgia, which at all times material

         hereto was conducting business in Florida, maintained agents for the customary

         transaction of business in Florida, and conducted substantial and not isolated

         business activity within this State.

         4. Based on the foregoing, venue is proper in the above-captioned Court, and

         this Court has jurisdiction over the causes of action alleged herein as a superior

         court processing plenary and general jurisdiction.

                                                FACTS

         5. On or about May 29, 2019, Plaintiff, AIMEE WATER purchased the Product

     (roundup) from a Home Depot located at 220 State Road 7, West Palm Beach, Florida

     33414.

         6. The Product has not been altered between manufacture and points of sale. A

     photograph of the Product’s principal display panel (“PDP”) is attached hereto as

     “EXHIBIT A.”

         7. The PDP states, “Keep Out of Reach of Children” and Caution,”

     acknowledging the danger of the Product and such use. 1

         8. Defendant, HOME DEPOT, acknowledges the Product is health hazardous on

     the Material Safety Data Sheet (hereinafter “MSDS”):

              Inhalation and skin contact are expected to be the primary routes of
              occupational exposure to glyphosate. Occupational exposure to this
              material has not been reported to cause significant adverse health effects.
              However, swallowing of a similar, but more concentrated formulation, has



     1
      Material Safety Data Sheet, Roundup Weed & Grass Killer 1 Ready-To-Use, #7070, EPA REG. NO.:
     71995-23 PN: 7037 (October 31, 2000).




                                                    2
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 10 of 40



              been reported to produce gastrointestinal discomfort, nausea, vomiting and
              diarrhea.

         9. Defendant acknowledges inhalation of glyphosate “are expected to be the

     primary of occupational exposure.”2

         10. Defendant fails to warn the consumer the Product contains health hazardous

     and dangerous chemicals by lacking proper use instructions.3

         11. Defendant, HOME DEPOT, does not place the proper warning labels on the

     Product that consumers should use precautions as the Product contains unsafe and

     hazardous chemicals.

         12. In reliance on the Product label and advertising Plaintiff believed she was

     purchasing a safe product despite the product containing unsafe ingredients without

     proper label warning and paid a premium for such Product.

         13. Defendant, HOME DEPOT, represents the Product as safe by failing to place

     proper warning labels on the Product.

         14. Defendant, HOME DEPOT, was aware of the present and substantial danger to

     consumers while using or misusing the Product in an intended and reasonably foreseeable

     way and did not disclose the potential risks to consumers.

         15. Defendant, HOME DEPOT, markets, advertises, and sells the Product as being

     safe and does not include the proper warning label on the Product.


     2
       MSDS, supra note 1, at 1.
     3
       Chemical Cartridge/Gas Mask Respirator: Gas masks are also known as "air-purifying respirators"
     because they filter or clean chemical gases out of the air as you breathe. This respirator includes a facepiece
     or mask, and a cartridge or canister. Straps secure the facepiece to the head. The cartridge may also have a
     filter to remove particles. Gas masks are effective only if used with the correct cartridge or filter (these
     terms are often used interchangeably) for a particular biological or chemical substance. Selecting the proper
     filter can be a complicated process. There are cartridges available that protect against more than one
     hazard, but there is no "all-inone" cartridge that protects against all substances. It is important to know what
     hazards you will face in order to be certain you are choosing the right filters/cartridges. U.S. Dep’t of
     Labor, OSHA Bulletin, General Respiratory Protection Guidance for Employees and Workers.


                                                            3
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 11 of 40



         16. Defendant, HOME DEPOT, knew the potential risks which resulted from the

     use of the Product and did not include the proper warning label.

         17. Defendant, HOME DEPOT, fails to warn the consumer the Product contains

     unsafe and health hazardous ingredients.

         18. Defendant, HOME DEPOT, labels fail to include the proper warning and instruct

     consumers to wear protective safety features while using or misusing the Product in a

     reasonably foreseeable manner.

         19. Had Plaintiff had known the carcinogenic properties of Roundup

     and its link to cancer, he would not have purchased it.

         20. Had Defendant, HOME DEPOT, placed proper warning labels, such as Exhibit B,

     plaintiff would have not purchased the Product.

         21. Accordingly, Plaintiff and all other consumers purchasing the Product at retail

     stores throughout Florida have been, are, and will continue to be aggrieved by a

     deceptively labeled and marketed product and by being deprived of the benefit of the

     bargain they reasonably anticipated from the Product labeling and lack of proper warning

     label.

         22. Defendant, HOME DEPOT, unlawfully markets, advertises, sells, and distributes

     the Product to Florida purchasers in retail locations.

         23. Defendant, HOME DEPOT, sells the Product at a premium price, above other

     similar products in the marketplace that contain safe ingredients.

         24. Defendant’s false and misleading representations and omissions deceive Florida

     consumers.

         25. Plaintiff has performed all conditions precedent to bringing this Action.




                                                   4
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 12 of 40




                                  GLYPHOSATE CLASSIFICATION

         26. Defendant’s Product is in fact not safe as it contains the chemical Glyphosate,

     which is known as probable carcinogen.4

         27. Glyphosate5 has currently the highest global production of all herbicides.

         28. Glyphosate has been classified as Group 2A by the International Agency for

     Research on Cancer (IRAC) means that the agent is probably carcinogenic to humans.

         29. The IARC also found that glyphosate caused DNA and chromosomal damage in

     human cells.

         30. The Product contains the ingredient, Glyphosate, isopropylamine salt 2.0% as a

     active ingredient within the Product.6

         MONSANTO LOSES THREE VERDICTS AFTER ROUNDUP IS FOUND TO
                         CAUSE CANCER IN HUMANS

         31. On August 10, 2018, a unanimous California jury in Johnson v. Monsanto Co.,

     No. CGC16550128 (Cal. Super. Ct., Cnty. of S.F.) held Roundup and Ranger Pro

     herbicides were unsafe and were a substantial factor in causing harm to the plaintiff. The

     jury also found MONSANTO COMPANY failed to adequately warn customers of the

     risks associated with its Roundup and stronger Ranger Pro products, and that the

     company acted with malice or oppression.

         32. On March 27, 2019, a unanimous California jury in Hardemon v. Monsanto Co.,

     4
       Intenat’l Agency for Research on Cancer, WHO, IRAC Monographs Volume 112: evaluation of five
     organophosphate insecticides and herbicides. March 20, 2015.
     5
       The agricultural use of glyphosate has increased sharply since the development of crops that have been
     genetically modified to make them resistant to glyphosate. Glyphosate is also used in forestry, urban, and
     home applications. Glyphosate has been detected in the air during spraying, in water, and in food. The
     general population is exposed primarily through residence near sprayed areas, home use, and diet, and the
     level that has been observed is generally low. Id.
     6
       The Product’s active ingredient of Glyphosate, isopropylamine salt increased .06% after the year 2007.
     MDSD, supra note, 1 at 1.


                                                         5
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 13 of 40



     No. 3:16-mc-80232 (N.D. Cal.) found Monsanto Company liable for failing to warn

     Roundup could cause cancer, liable for negligence, and liable in a design defect claim. 7

         33. On May 13, 2019, a California jury found the Product likely caused a couple’s

     cancer in Pilliod v. Monsanto Co., No. RF17862702 (Cal. Super. Ct., Cnty. of Alameda).

     The jury found on a preponderance of the evidence Roundup was a significant

     contributing factor in causing the plaintiff’s non-Hodgkin’s lymphoma.

         34. As distinguishable from Mourina Doss v. General Mills, Southern District of

     Florida, case 0:2018cv61924 (2018) as the case was dismissed for lack of evidence

     leading to a concrete injury that was caused by consumption of oats treated with the

     dangerous chemical glyphosate which is labeled “probably” cacogenic.

                                          GLYPHOSATE BANNED

         35. Over 20 countries World-wide have banned the use of glyphosate-based

     herbicides over health concerns.8

         36. There countries are including, but not limited to; Australia, Austria, Belgium,

     Bermuda, Canada, Denmark, France, Sweden, Switzerland, etc. All of these countries

     and other have either ban the use of glyphosate based herbicides or addressed health

     concerns over the use of the glyphosate based products.

         37. Over 20 states within the United States have ban the use of glyphosate products or

     7
       In the case of Hardeman the Court was presented with the issue of “general causation” if the chemical
     Glyphosate is capable of causing cancer, specifically Hodgkin’s Lymphoma. The court found the findings
     of the EPA and IARC are relevant in this determination. Further, the Court found that Monsanto’s attempt
     to conceal documents, which revealed Monsanto’s efforts to influence agencies. The Court ultimately
     allowed these documents to be admitted into evidence, along with various experts for the EPA and IARC.
     This matter resulted in a jury verdict in favor plaintiff and a jury award of $80 million dollars. Hardeman v.
     Monsanto Co. et al., case number 3:16-mc-80232 (and the MDL is In re: Roundup Products Liability
     Litigation, case number 3:16-md-02741) . See also Pilliod et. al. v. Monsanto et. al., Superior Court of the
     Sate of California, Case No. RG17862702 (2019). See also Johnson v. Monsanto Company, Superior Court
     of the Sate of California, Case No. CGC-16-550128 (2018).
     8
       Where is Glyphosate banned? https://www.baumhedlundlaw.com/toxic-tort-law/monsanto-roundup-
     lawsuit/where-is-glyphosate-banned/, (2019).


                                                           6
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 14 of 40



     addressed health concerns over the use of products which contain glyphosate.

               38. The State of California Benicia County has outlawed the use of glyphosate

     products, as well as several other counties.

               39. The State of Florida Fish and Wildlife Conservation Commission has ceased the

     use of herbicides, glyphosate chief among them while the agency gathers more evidence

     of glyphosates harmful effects.

               40. Further, several counties in Florida have decided the following:

                     Fort Myers Beach, Florida – The city has decided to ban Roundup.
                     Key West, Florida – Key West City Commission banned the use of
                      Roundup on city-owned property, citing a $2.055 billion jury verdict
                      in California.
                     Martin County, Florida – The local government instituted a Roundup
                      ban that applies to all county employees and contractors working on
                      county projects.
                     Miami, Florida – Announced a city-wide ban on glyphosate-based
                      herbicides in February of 2019.
                     Miami Beach, Florida – Passed a resolution banning the use of
                      glyphosate weed killers for landscaping and maintenance work on
                      city-owned property.
                     North Miami, Florida – City Council approved a plan calling for the
                      gradual reduction of pesticide use on city property and a study on
                      alternative pesticides.
                     Satellite Beach, Florida – City Council unanimously approved a
                      resolution that bans the city and its contractors from using glyphosate-
                      based herbicides, including Monsanto’s Roundup.
                     Stuart, Florida – City commissioners voted to ban glyphosate, calling
                      for an integrated pest control plan that reduces the use of glyphosate
                      with the ultimate goal of eliminating chemicals.9


                                                 CAUSE OF ACTION

     COUNT I: VIOLATIONS OF THE FLORIDA DECEPTIVE AND UNFAIR
     TRADE PRACTICES ACT (“FDUTPA”)

               1. Plaintiff re-alleges and incorporates by reference the allegations set forth in the

     preceding paragraphs one (1) through twenty (34) here of this Complaint as if fully set
     9
         Id.


                                                         7
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 15 of 40



     forth verbatim.

        2. Plaintiff was at all times material an individual and are thus a “consumer,” as

     Defined by section 501.203(7), Florida Statutes.

        3. Defendant was at all times materially engaged in advertising, providing, offering,

     and distributing by sale a tangible good, otherwise known as “trade or commerce”, as

     defined by section 501.203(8), Florida Statutes.

        4. Defendant, by advertising, distributing, and selling the Product that was

     deceptively marketed by omission of material information, engaged in unfair and

     deceptive acts and practices as contemplated in section 501.204(1), Florida Statutes.

        5. Plaintiff is entitled to bring this Action for declaratory and injunctive relief for the

     benefit of themselves and all other consumers throughout Florida who have been, are,

     and will be aggrieved by the Product, pursuant to section 501.211(1), Florida Statutes.

        6. This Action concerns a bona fide, actual, and existing need for declaration that the

     Product is deceptively labeled and marketed, for the benefit of Plaintiff.

        7. Additionally, Plaintiff is entitled to bring this Action pursuant to section

     501.211(2), Florida Statutes, for actual damages, which amount to the purchase price of

     the Product, as they have paid a premium price for the Product which has been marketed,

     advertised, sold, and distributed.

        8. Plaintiff has and will incur reasonable costs and attorney’s fees in pursuit of this

     Action.

               WHEREFORE, Plaintiff pray this Court enter a judgment declaring the Product

     label to be materially misrepresentative of the Product, and that the Product is therefore

     deceptively marketed and sold; enjoining Defendant from selling marketing, distributing,




                                                   8
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 16 of 40



     and selling the Product unless/until Defendant remedies the Product packaging or in the

     alternative using Plaintiff’s suggested warning labels; awarding Plaintiff’s actual

     damages, costs, and reasonable attorney’s fees pursuant to section 501.211(2), Florida

     Statutes; and granting all other relief the Court deems just and proper.


                                    DEMAND FOR JURY TRIAL

     Plaintiff hereby demands trial by jury on all issues so triable.

     Submitted: July 15, 2019
                                                    By: /s/ Howard W. Rubinstein
                                                    Howard W. Rubinstein, Esq.
                                                    The Law Office of Howard W. Rubinstein
                                                    1281 N. Ocean Dr. Apt. 182
                                                    Singer Island, FL 33404
                                                    Telephone: 832-715-2788
                                                     Fax: 561-688-0630
                                                     Email: howardr@pdq.net




                                                   9
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 17 of 40




                                       EXHIBIT A




                                       10
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 18 of 40




                                       11
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 19 of 40




                                   Exhibit B




                                       12
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 20 of 40




                                       13
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 21 of 40




                                       14
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 22 of 40




                                       15
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 23 of 40




                                       16
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 24 of 40




                                       17
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 25 of 40




                                       18
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 26 of 40




                                       19
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 27 of 40




                                       20
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 28 of 40




                                       21
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 29 of 40




                                       22
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 30 of 40




                                       23
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 31 of 40




                                       24
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 32 of 40




                                       25
Filing Case 9:19-cv-81167-RS
       # 93611671              Document
                   E-Filed 08/02/2019   1-1 Entered
                                      05:12:43 PM on FLSD Docket 08/19/2019 Page 33 of 40



        IN THE CIRCUIT COURT OF THE
        15TH JUDICIAL CIRCUIT IN AND
        FOR PALM BEACH COUNTY, FLORIDA

        CASE NO.: 2019-009140

        AIMEE WATERS,

               Plaintiff,

        vs.

        HOME DEPOT USA, INC.,

               Defendant.
                                                          /

                                          NOTICE OF APPEARANCE

               The Law Firm of LUKS, SANTANIELLO, PETRILLO & COHEN, hereby files its Notice

        of Appearance as Counsel for Defendant, Home Depot U.S.A., Inc., herein and requests service of

        all pleadings, notices and other papers in this matter.


                                         CERTIFICATE OF SERVICE

               WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

        via CMECF and Electronic Mail, to all counsel of record on the attached Service List, this 2nd day

        of August, 2019.

                                                       LUKS, SANTANIELLO,            PETRILLO       &
                                                       COHEN
                                                       Attorneys for Defendant
                                                       150 W. Flagler Street
                                                       Suite 2600
                                                       Miami, FL 33130
                                                       Telephone: (305) 377-8900
                                                       Facsimile: (305) 377-8901


                                                       By: /s/Stuart L. Cohen
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 34 of 40



                                          DANIEL J. SANTANIELLO
                                          Florida Bar No.: 860948
                                         dsantaniello@insurancedefense.net
                                         STUART L. COHEN
                                         Florida Bar No.: 0927066
                                         scohen@insurancedefense.net
                                         EDGARDO FERREYRA
                                         Florida Bar No.: 685623
                                         eferreyra@insurancedefense.net
                                         LUKSMIA-Pleadings@LS-Law.com
Filing Case 9:19-cv-81167-RS
       # 93611671              Document
                   E-Filed 08/02/2019   1-1 Entered
                                      05:12:43 PM on FLSD Docket 08/19/2019 Page 35 of 40


        IN THE COUNTY COURT OF THE
        15TH JUDICIAL CIRCUIT IN AND
        FOR PALM BEACH COUNTY, FLORIDA

        CASE NO.: 2019-009140

        AIMEE WATERS,

               Plaintiff,

        v.

        HOME DEPOT USA, INC.,

               Defendant.
                                                        /

               DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
                        TO RESPOND TO PLAINTIFF’S COMPLAINT

               Pursuant to Florida Rule of Civil Procedure 1.090, Defendant Home Depot U.S.A., Inc.

        (“THD” or “Defendant”), by and through undersigned counsel, hereby files this Unopposed

        Motion for Enlargement of Time to Respond to Plaintiff Aimee Waters’s (“Plaintiff”) Complaint

        for Injunctive and Declaratory Relief (“Complaint”). In support of its request, THD states:

               1.      This matter arises out of Plaintiff’s alleged purchase of a “Roundup” brand

        herbicide product from one of Defendant’s retail stores located in Palm Beach County, Florida.

               2.      Plaintiff filed the Complaint on July 15, 2019 and subsequently served the

        Complaint upon THD on July 18, 2019, thereby causing THD’s response to the Complaint to be

        due no later than August 7, 2019.

               3.      On August 2, 2019, Plaintiff and THD conferred via telephone regarding an

        enlargement of time for THD to respond to the Complaint, and Plaintiff agreed that THD could

        have additional time to prepare a response.
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 36 of 40



             4.    Specifically, Plaintiff and THD agreed that THD could have up through and

   including Thursday, September 5, 2019 to file its response to the Complaint.

             WHEREFORE, Defendant Home Depot U.S.A., Inc., respectfully requests that the Court

   enter an Order extending Defendant’s deadline to respond to the Complaint up through and

   including September 5, 2019, and that the Court grant such further relief it deems just and

   proper.

                                   CERTIFICATE OF SERVICE

             WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via CMECF and Electronic Mail, to all counsel of record on the attached Service List, this 2 nd

   day of August, 2019.

                                                 LUKS, SANTANIELLO,               PETRILLO   &
                                                 COHEN
                                                 Attorneys for Defendant
                                                 150 W. Flagler Street
                                                 Suite 2600
                                                 Miami, FL 33130
                                                 Telephone: (305) 377-8900
                                                 Facsimile: (305) 377-8901


                                                 By: /s/Stuart L. Cohen
                                                      DANIEL J. SANTANIELLO
                                                      Florida Bar No.: 860948
                                                     dsantaniello@insurancedefense.net
                                                     STUART L. COHEN
                                                     Florida Bar No.: 0927066
                                                     scohen@insurancedefense.net
                                                     EDGARDO FERREYRA
                                                     Florida Bar No.: 685623
                                                     eferreyra@insurancedefense.net
                                                     LUKSMIA-Pleadings@LS-Law.com




    12820676 v3
Filing Case 9:19-cv-81167-RS
       # 93827574              Document
                   E-Filed 08/07/2019   1-1 Entered
                                      04:43:30 PM on FLSD Docket 08/19/2019 Page 37 of 40


        IN THE COUNTY COURT OF THE
        15TH JUDICIAL CIRCUIT IN AND
        FOR PALM BEACH COUNTY, FLORIDA

        CASE NO.: 19-009140

        AIMEE WATERS,

                  Plaintiff,

        v.

        HOME DEPOT USA, INC.,

                  Defendant.
                                                        /

         DEFENDANT’S UNOPPOSED AMENDED MOTION FOR ENLARGEMENT OF TIME
                       TO RESPOND TO PLAINTIFF’S COMPLAINT

                  Pursuant to Florida Rule of Civil Procedure 1.090, Defendant Home Depot U.S.A., Inc.

        (“THD” or “Defendant”), by and through undersigned counsel, hereby files this Unopposed

        Amended Motion for Enlargement of Time to Respond to Plaintiff Aimee Waters’s (“Plaintiff”)

        Complaint for Injunctive and Declaratory Relief (“Complaint”). In support of its request, THD

        states:

                  1.      This matter arises out of Plaintiff’s alleged purchase of a “Roundup” brand

        herbicide product from one of Defendant’s retail stores located in Palm Beach County, Florida.

                  2.      Plaintiff filed the Complaint on July 15, 2019 and subsequently served the

        Complaint upon THD on July 18, 2019, thereby causing THD’s response to the Complaint to be

        due no later than August 7, 2019.

                  3.      On August 2, 2019, Plaintiff and THD conferred via telephone regarding an

        enlargement of time for THD to respond to the Complaint, and Plaintiff agreed that THD could

        have additional time to prepare a response.
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 38 of 40



            4.     Specifically, Plaintiff and THD agreed that THD could have up through and

   including Monday, October 7, 2019 to file its response to the Complaint.

            WHEREFORE, Defendant Home Depot U.S.A., Inc., respectfully requests that the Court

   enter an Order extending Defendant’s deadline to respond to the Complaint up through and

   including September 5, 2019, and that the Court grant such further relief it deems just and proper.



                                      CERTIFICATE OF SERVICE

              WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

    furnished via CMECF and Electronic Mail, to all counsel of record on the attached Service

    List, this 7 t h day of August, 2019.


                                                   LUKS, SANTANIELLO,              PETRILLO       &
                                                   COHEN
                                                   Attorneys for Defendant
                                                   150 W. Flagler Street
                                                   Suite 2600
                                                   Miami, FL 33130
                                                   Telephone: (305) 377-8900
                                                   Facsimile: (305) 377-8901


                                                   By: /s/Stuart L. Cohen
                                                        DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       dsantaniello@insurancedefense.
                                                       net STUART L. COHEN
                                                       Florida Bar No.: 0927066
                                                       scohen@insurancedefense.net
                                                       EDGARDO FERREYRA
                                                       Florida Bar No.: 685623
                                                       eferreyra@insurancedefense.
                                                       net
                                                       LUKSMIA-Pleadings@LS-Law.com




    12820676 v3
Filing Case 9:19-cv-81167-RS
       # 93916515              Document
                   E-Filed 08/09/2019   1-1 Entered
                                      10:12:04 AM on FLSD Docket 08/19/2019 Page 39 of 40


        IN THE COUNTY COURT OF THE
        15TH JUDICIAL CIRCUIT IN AND
        FOR PALM BEACH COUNTY, FLORIDA

        CASE NO.: 19-009140

        AIMEE WATERS,

                  Plaintiff,

        v.

        HOME DEPOT USA, INC.,

                  Defendant.
                                                        /

         DEFENDANT’S UNOPPOSED SECOND AMENDED MOTION FOR ENLARGEMENT
                  OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

                  Pursuant to Florida Rule of Civil Procedure 1.090, Defendant Home Depot U.S.A., Inc.

        (“THD” or “Defendant”), by and through undersigned counsel, hereby files this Unopposed

        Amended Motion for Enlargement of Time to Respond to Plaintiff Aimee Waters’s (“Plaintiff”)

        Complaint for Injunctive and Declaratory Relief (“Complaint”). In support of its request, THD

        states:

                  1.      This matter arises out of Plaintiff’s alleged purchase of a “Roundup” brand

        herbicide product from one of Defendant’s retail stores located in Palm Beach County, Florida.

                  2.      Plaintiff filed the Complaint on July 15, 2019 and subsequently served the

        Complaint upon THD on July 18, 2019, thereby causing THD’s response to the Complaint to be

        due no later than August 7, 2019.

                  3.      On August 2, 2019, Plaintiff and THD conferred via telephone regarding an

        enlargement of time for THD to respond to the Complaint, and Plaintiff agreed that THD could

        have additional time to prepare a response.
Case 9:19-cv-81167-RS Document 1-1 Entered on FLSD Docket 08/19/2019 Page 40 of 40



            4.     Specifically, Plaintiff and THD agreed that THD could have up through and

   including Monday, October 7, 2019 to file its response to the Complaint.

            WHEREFORE, Defendant Home Depot U.S.A., Inc., respectfully requests that the Court

   enter an Order extending Defendant’s deadline to respond to the Complaint up through and

   including October 7, 2019, and that the Court grant such further relief it deems just and proper.




                                      CERTIFICATE OF SERVICE

              WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

    furnished via CMECF and Electronic Mail, to all counsel of record on the attached Service

    List, this 9 t h day of August, 2019.


                                                   LUKS, SANTANIELLO,              PETRILLO        &
                                                   COHEN
                                                   Attorneys for Defendant
                                                   150 W. Flagler Street
                                                   Suite 2600
                                                   Miami, FL 33130
                                                   Telephone: (305) 377-8900
                                                   Facsimile: (305) 377-8901


                                                   By: /s/Stuart L. Cohen
                                                        DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       dsantaniello@insurancedefense.
                                                       net STUART L. COHEN
                                                       Florida Bar No.: 0927066
                                                       scohen@insurancedefense.net
                                                       EDGARDO FERREYRA
                                                       Florida Bar No.: 685623
                                                       eferreyra@insurancedefense.
                                                       net
                                                       LUKSMIA-Pleadings@LS-Law.com




    12820676 v3
